127 T.C. No. 6



                UNITED STATES TAX COURT



               ANONYMOUS, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 7199-06.               Filed September 6, 2006.



     P is a foreign national. A member of P’s family was
kidnapped several years ago and held for ransom. P filed a
motion to seal the record because P fears that P or other
family members might be targeted for another kidnapping if
information about P’s identity or financial circumstances
were publicly disclosed.

     Held: The significant risk of physical harm to P and
P’s family outweighs the public interest in access to court
proceedings under these circumstances. P’s motion to seal
the record shall be granted, and P is permitted to proceed
anonymously.


Sealed, for petitioner.
Sealed, for respondent.
                                 -2-

                               OPINION


     KROUPA, Judge:    This matter is before the Court on

petitioner’s motion to seal court records.    Petitioner requests

us to seal the record in this case and permit petitioner to

proceed anonymously.    Petitioner has demonstrated a significant

risk of physical harm to petitioner and petitioner’s family

members if the record were to remain open.    We conclude that it

is appropriate to seal the record and permit petitioner to

proceed anonymously.

     Unless otherwise indicated, all section references are to

the Internal Revenue Code, and all Rule references are to the Tax

Court Rules of Practice and Procedure.

                             Background

     Petitioner is a foreign national.    At the time petitioner

filed the petition, petitioner resided outside the United States.

A member of petitioner’s family was kidnapped and held for ransom

several years ago.    Kidnappings are a rampant problem in the

country where petitioner and most of petitioner’s family reside.

Petitioner fears that petitioner or other members of petitioner’s

family might also be kidnapped and their lives placed in jeopardy

if petitioner’s identity or petitioner’s financial circumstances

were made public in this case.    Petitioner filed the motion to

seal court records at the same time petitioner filed the

petition.
                                -3-

                            Discussion

     We shall begin by describing the general presumption of

openness that attaches to judicial proceedings.   Generally,

official records of all courts shall be open and available to the

public for inspection and copying.    Nixon v. Warner Commcns.,

Inc., 435 U.S. 589, 597 (1978); In re Coordinated Pretrial

Proceedings in Petroleum Prods. Antitrust Litig., 101 F.R.D. 34,

38 (C.D. Cal. 1984).   Hearings and the evidentiary record of

proceedings before this Court shall be open to the public.     Secs.

7458, 7461(a).   Common law, statutory law, and the U.S.

Constitution all support this important principle.    Nixon v.

Warner Commcns., Inc., supra; Willie Nelson Music Co. v.

Commissioner, 85 T.C. 914, 918 (1985); In re Coordinated Pretrial

Proceedings in Petroleum Prods. Antitrust Litig., supra.     The

right to inspect and copy judicial records, however, is not

absolute.   Nixon v. Warner Commcns., Inc., supra at 598.    Courts

have supervisory power over their own records and files, and

access to records has been denied where the court files might

become a vehicle for improper purposes.    Id.

Sealing the Record
     This Court has broad discretionary power to control and

seal, if necessary, records and files in our possession.     Willie

Nelson Music Co. v. Commissioner, supra.    We may, in our

discretion, seal the record or portions of the record if justice

so requires and the party seeking such relief demonstrates good

cause.   Sec. 7461(b)(1); Rule 103(a); AT&T Co. v. Grady, 594 F.2d
                                 -4-

594, 596 (7th Cir. 1978); Willie Nelson Music Co. v.

Commissioner, supra at 920; Tavano v. Commissioner, T.C. Memo.

1991-237, affd. 986 F.2d 1389 (11th Cir. 1993).    To determine

whether sealing the record is appropriate, we must weigh the

presumption, however gauged, in favor of public access to

judicial records against the interests advanced by the parties.

Nixon v. Warner Commcns., Inc., supra at 602; AT&T Co. v. Grady,

supra at 598; Willie Nelson Music Co. v. Commissioner, supra at

919.

       Taxpayers seeking to seal court records must come forward

with appropriate testimony and factual data to show good cause.

Estate of Yaeger v. Commissioner, 92 T.C. 180, 189 (1989); Willie

Nelson Music Co. v. Commissioner, supra at 920 (citing Wyatt v.

Kaplan, 686 F.2d 276, 283 (5th Cir. 1982); United States v.

United Fruit Co., 410 F.2d 553, 557 n.11 (5th Cir. 1969)); Tavano

v. Commissioner, supra.    Taxpayers may not rely on conclusory or

unsupported statements to establish claims of harm that would

result from disclosure.    Willie Nelson Music Co. v. Commissioner,

supra at 920; In re Coordinated Pretrial Proceedings in Petroleum
Prods. Antitrust Litig., supra at 44.

       Good cause has been demonstrated and records sealed where

patents, trade secrets, or confidential information are involved

or where an individual’s business reputation will be hurt.    See

In re Smith, 656 F.2d 1101 (5th Cir. 1981) (striking an

individual’s name from factual resumes on due process grounds as

resumes were prepared in criminal proceeding where the individual
                                -5-

was not indicted); Crystal Grower’s Corp. v. Dobbins, 616 F.2d
458 (10th Cir. 1980) (sealing portions of record involving

documents alleged to be subject to attorney-client privilege or

work product doctrine); In re Sarkar, 575 F.2d 870 (C.C.P.A.

1978) (sealing record involving patent application proceeding so

that the information would remain a trade secret in the event of

an adverse decision); Sendi v. Prudential-Bache Sec., 100 F.R.D.
21 (D.D.C. 1983) (sealing parties’ tax returns to protect

confidentiality and privacy interests).    Merely asserting

annoyance, embarrassment, or harm to a person’s personal

reputation, however, is generally insufficient to demonstrate

good cause and overcome the strong common law presumption in

favor of access to court records.     Willie Nelson Music Co. v.

Commissioner, supra at 921, 925 (record not sealed where

nationally known entertainer sought to avoid public scrutiny or

news coverage of case); Tavano v. Commissioner, supra (record not

sealed where taxpayer had civil suit pending against employer and

did not want employer to learn facts of case).

     Petitioner submitted affidavits together with supporting

documentation that demonstrate the severe degree of harm

petitioner and petitioner’s family members would risk if we did

not seal the record.   These affidavits and documentation show

that a member of petitioner’s family was kidnapped several years

ago and that kidnapping is rampant in the country where

petitioner and most of petitioner’s family reside.    Petitioner

fears that publicizing petitioner’s identity and financial
                                -6-

circumstances will increase the risk that either petitioner or a

member of petitioner’s family will be the target of another

kidnapping and that petitioner’s life or the lives of

petitioner’s family will be placed in jeopardy.   We find these

facts compelling.   Petitioner has demonstrated through these

affidavits that physical harm has actually been inflicted against

a member of petitioner’s family, and there is a risk that the

same type of physical harm may be inflicted upon petitioner or

another member of petitioner’s family.

     We must evaluate this risk of physical harm against the

public interest in access to judicial records.    See Nixon v.

Warner Commcns., Inc., supra at 602; Does I Thru XXIII v.

Advanced Textile Corp., 214 F.3d 1058, 1069 (9th Cir. 2000); AT&T

Co. v. Grady, supra at 596; Willie Nelson Music Co. v.

Commissioner, supra at 919.   After careful consideration of the

facts of this case, we find that the balance favors petitioner.

The risk of extreme physical harm to petitioner and petitioner’s

family outweighs the countervailing public interest favoring open

judicial proceedings.

Permission To Proceed Anonymously
     Petitioner also requests permission to proceed anonymously.

There is no provision in our Rules that permits a taxpayer to

proceed anonymously.1   The Rules generally require taxpayers’

     1
      Written determinations of the Commissioner such as rulings,
determination letters, technical advice memoranda or Chief
Counsel Advice and background file documents are generally made
public with certain deletions of names, addresses, and other
                                                   (continued...)
                                 -7-

names to be included on pleadings and other papers filed with the

Court.    See Rules 32(a) (requiring a party’s name to be set forth

on pleadings), 23(a) (requiring all papers filed to contain the

full name and surname of each petitioner), 60(a) (requiring a

case be brought by and in the name of a person against whom the

Commissioner determined the deficiency in the case of a

deficiency notice).

     When there is no applicable Rule, we may prescribe the

procedure, giving particular weight to the Federal Rules of Civil

Procedure to the extent adaptable to the matter at hand.   Rule

1(a).    Where our Rules are silent, we have looked to the Federal

Rules of Civil Procedure and cases in other Federal courts

interpreting the Federal Rules of Civil Procedure for guidance.

See Willie Nelson Music Co. v. Commissioner, 85 T.C. at 917

(looking to decisions interpreting rule 26(c) of the Federal

Rules of Civil Procedure for guidance in interpreting Rule

103(a)); Allen v. Commissioner, 71 T.C. 577, 579 (1979).

     Several U.S. Courts of Appeals have permitted litigation to

proceed anonymously.    See, e.g., Does I Thru XXIII v. Advanced
Textile Corp., supra at 1067; James v. Jacobson, 6 F.3d 233, 238

(4th Cir. 1993); Doe v. Stegall, 653 F.2d 180, 185-186 (5th Cir.

1981).    The Supreme Court and the U.S. Court of Appeals for the

District of Columbia Circuit have occasionally permitted


     1
      (...continued)
identifying information. Sec. 6110(a), (c). A person may act to
restrain disclosure of these materials, however, under the
procedures set forth in sec. 6110(f).
                                -8-

anonymous litigation to proceed.      Qualls v. Rumsfeld, 228 F.R.D.
8, 10 (D.D.C. 2005) (citing Roe v. Wade, 410 U.S. 113 (1973), and

Doe v. Sullivan, 938 F.2d 1370, 1374 (D.C. Cir. 1991)).

     The decision whether to allow parties to proceed anonymously

is in the discretion of the trial court.     James v. Jacobson,

supra at 238.   A party may generally proceed anonymously when the

trial court reasonably determines that the need for anonymity

outweighs the prejudice to the opposing party and the general

presumption that the parties’ identities are public information.

See Does I Thru XXIII v. Advanced Textile Corp., supra at 1068.

Some factors to be considered in deciding whether a party may

proceed anonymously include whether the party challenges

governmental activity, whether the party is required to disclose

information of the utmost intimacy, and whether the party is

compelled to admit his or her intention to engage in illegal

conduct.   Doe v. Stegall, supra at 185.

     Petitioner has a unique need for anonymity in this case.

Petitioner fears that physical harm may come to petitioner or

petitioner’s family and their lives placed in jeopardy if

petitioner’s identity or financial circumstances were made public

in this case.   We weigh this risk of physical harm against the

risk of prejudice to respondent and the public interest in

knowing the parties’ identities.   See Does I Thru XXIII v.
Advanced Textile Corp., supra at 1068.     We hold that petitioner

may preserve anonymity in the special circumstances of this

proceeding because petitioner’s need for anonymity outweighs
                                 -9-

prejudice to the opposing party and the public interest in

knowing the identities of parties to judicial proceedings.    There

is little risk of prejudice to respondent here.    Petitioner wants

only to keep the information from public view.    Petitioner is

willing to provide sealed copies of documents to respondent.

Further, the risk of severe physical harm to petitioner and

petitioner’s family outweighs the general public interest in

knowing the parties’ identities.   Accordingly, we conclude that

the balance is in petitioner’s favor, and petitioner may

therefore proceed anonymously.

Prior Public Disclosure of Information

     Respondent objects to sealing the record here because some

of the information has already been disclosed in a different

judicial forum, and the records of that forum have not yet been

sealed.   Respondent argues that we therefore cannot maintain or

protect petitioner’s privacy due to the previous disclosure.      We

disagree.   The public availability of some facts in another forum

should not bar protection against the risk of future harm caused

by disclosure in this Court.   See Does I Thru XXIII v. Advanced
Textile Corp., supra at 1069 n.11 (“Past acts of bravery in the

face of danger is poor rationale for denying the courageous

individual protection against future harm.”); Estate of Yaeger v.

Commissioner, 92 T.C. at 183, 190.     The prior disclosure of some

information does not preclude our decision to seal the record in

this Court and permit petitioner to proceed anonymously.
                                 -10-

Conclusion

     After a careful review of the facts and circumstances of

this case, we find that the demonstrated risk of severe physical

harm to petitioner and petitioner’s family outweighs the public

interest in access to judicial records and to the identity of the

parties.   There is little prejudice to respondent in permitting

petitioner to proceed anonymously.      Accordingly, we shall grant

petitioner’s motion to seal the entire record and permit

petitioner to proceed anonymously.      We do not address whether or

to what extent any later opinions in this case will be sealed.

     To reflect the foregoing,


                                                   An appropriate

                                             order will be issued.